Warren E. Burger: We'll hear arguments next in Federal Communications Commission against the Pacifica Foundation. Mr. Marino you may proceed when you are ready. You may bear in mind that we are familiar with the facts of the case and get direct at your legal argument if you wish?
Joseph A. Marino: Thank you Your Honor. May it please the Court, Mr. Chief Justice and may it please the Court. In this case the FCC has brought this case to you for review and from the judgment of the court below, an opinion in which the court split and their opinion with Justice Leventhal, that's dissenting in the hope of getting some clarification to the meaning of the word “indecent” as appears in the court -- in the criminal code 1464. The FCC has from beginning in 1970 tried to give some concrete meaning to the statute. The FCC recognized in the very first decision in 1970 that its opinion would of course be subject to the judicial review and it welcomed judicial review. This case came to the FCC on a specific compliant from a citizen in New York. The case as it now is before the Court really raises two issues. The first question of statutory construction is whether or not the “indecent” as that word appears in 1464 should be subsumed into the obscene as it has been in several other federal cases. On this issue both the FCC and the Department of Justice are in agreement and in their briefs before you argue, but it should not be. The Department of Justice in their brief makes a very little statutory analysis of the provision of 1464. It points out that the language, the clear language that Congress used is any obscene, indecent or profane, but this language was used in the disjunctive that Congress was obviously trying to reach even the use of one word which was either indecent, obscene or profane although we quickly added that the case we have before your deals not was obscenity but with indecency and if I could just back up and focus on the complaint that the Commission had before it. That complaint was filed from a prior listener in New York, a specific complaint which identified four words. Those words would be defined as verbal taboos and in fact Professor Holland, his text book and language and sought an action identifies them as verbal taboos and says that this usually deals with words having something to do with sexual or excretory organs. And the words are amount in one judge has described them as verbal slaps. So this specific complaint came to the Commission. It came to the Commission at a time shortly after this court's opinion in Miller. It came to the Commission shortly after that the DC Circuit had affirmed its opinion in the Illinois Citizen case dealing with the question of obscenity and had recognized that the presence of children in the audience was a vital factor and this really was at the at the heart of the Commission's decision and it was at the heart of the complaint that the Commission had before it. The listener pointed out that the words were broadcast at a time in the afternoon when a child could have been tuning the dial and would have come across those words, the listener pointed out that in fact he had a child with him in the car. And this really was we think at the heart of the Commission's decision when it came to the concept of indecency. The Commission as the justice department correctly recognizes and points out took element D of the Miller case patently offensive, tried to give flesh to that element in a case where you are merely dealing with words, and individual words, and what it said is that we are dealing with when we construe the “indecent” is words which are patently offensive by contemporary community standards for the broadcast media which deal with sexual and excretory organs which are broadcast at a time of the day when there is a reasonable risk that children maybe in the audience and this is where the Commission took a new tack we believe and I think Judge Leventhal recognized this with regard to the place and with the indecency standard, it tried to channel these words out of time periods when there would be a reasonable risk of children being in the audience. The case was appealed over the DC circuit which split. We in our brief have called to your attention the opinion of Judge Leventhal. We think that that opinion correctly construes the Commission's order. As a narrow order, a declaratory order limited to the facts that the Commission had before it, that the complainant had brought to the Commission that many, that the order that was presented to the court as a flat band on these words that these words could not be broadcasted and it really a different times of the day but that the only -- that when it ruled on the complaint on itself, the Commission narrowed it to a link to the facts that it had before it. It tried to accomplish two things with the declaratory order. It tried to furnish a concrete definition of the world indecency and we must bear in mind that the justice department had told the court that the Commission could have read the “indecent” probation in the criminal statute as a flat band. The Commission did not do so. It then proceeded to analyze the complaint and the conflicting interest that -- and competing interest that words take here and central to those interests Your Honor was the recognition that this Court made in the Yoder Case that the parental interest in the upbringing of children is an important value. That opinion the Commission found very helpful because of the fact that in the Yoder this Court not relied in that interest but also relied on the Ginsberg opinion where Mr. Justice Brennan had recognized this as similar interest. The Yoder opinion was also instructive because it relied on at least cf. the Rowan case in which this Court recognized that in the certain circumstances people are captives in their own homes and that at that point they are entitled to privacy interest. Now the Commission's opinion really at the heart of the case was the attempt to protect children from these words, the Commission also tried to give some recognition to privacy rights of people on their home who would tune into a station and be confronted with these words. We would point out that in a CBS versus DNC case this Court recognized that a radio listener is sort of – is in many ways the member of a captive audience and I think we have made our points Your Honor. If there are not further questions, I would save some time for rebuttal and be very happy to answer any questions.
Warren E. Burger: You referred to some work of now senator Hayakawa, but it's not cited in your --
Joseph A. Marino: I apologize, Your Honor. The text that I refer, it is his text, professor Hayakawa's text on language inside an action. There are two editions, there is at least I know of two editions, the 1949 edition is really interesting because it recognizes not only the verbal taboos that before you are dealing with sexual or excretory organs, but goes onto point out that at least at time in broadcasting over many more taboos that made it very hard for people to communicate but in the 70 Edition, he drops the reference to special taboos applicable to radio and identifies the ones that we think of before you. If there are no further questions --
John Paul Stevens: Mr. Marino I do have a question –-
Joseph A. Marino: Yes, Your Honor.
John Paul Stevens: I take it that the Commission's positions is that these words are indecent but not obscene.
Joseph A. Marino: Yes, Your Honor. We –-
John Paul Stevens: Does that mean that if this particular record or these particular words are said over say a CB radio transmission from an automobile to another automobile or something like that, would the person playing the record or saying the words commit a crime?
Joseph A. Marino: Your Honor, the Commission's definition and this declaratory order addressed to the breakfast medium which is different from the CB --
John Paul Stevens: I understand that. (Vocie Overlap) the Commission's view is on whether that would be a crime if these were to the same record we played same time of day over a CB transmission, the statute would seem to --
Joseph A. Marino: Your Honor, we have a problem here that the Department of Justice looks at that statute with criminal enforcement in mind. The Commission looks at the statute with similar enforcement in mind and with an attempt to channel. I think that once the Commission has adopted this concept of channeling at least in broadcasting, it really has to be in egregious case before it would arise from the point --
John Paul Stevens: My question is under your construction of the statute would playing this record and saying these words over a CB at 2 o'clock in the afternoon constitute a crime?
Joseph A. Marino: Your Honor, I think that if we are looking at this as a criminal statute and not --
John Paul Stevens: It is a criminal statue, isn't it? There is no statute except the criminal statute.
Joseph A. Marino: We think that it would violate the Commission's construction of the statue, yes. However, --
John Paul Stevens: Well, let me ask you again, would it constitute of crime in the opinion of the Federal Communication Commission or do you have a position on it?
Joseph A. Marino: I don't think we have a position on that Your Honor and I think we would --
John Paul Stevens: You take the view that the statue can, in the same words in the same statute, can mean different things in different proceedings?
Joseph A. Marino: If one, if it's for purposes of regulatory action in one case and channeling the words into a different time period and in another case really -- the reason why I hesitate on the crime is because that's really a question that we would defer to the justice department. If we brought a complaint to them and they said this doesn't constitute an offense that would be the end of it.
Warren E. Burger: I do have an indirect criminal enforcement authority? Can you bring a criminal proceeding?
Joseph A. Marino: No, we have to refer to the --
Warren E. Burger: Now going to the question about CB, are the CB people licensed in some way that they get a license of some sort?
Joseph A. Marino: They do Your Honor.
Warren E. Burger: Would not the Commission at least have arguably some other remedy against the whole revelations by cancelling his license?
Joseph A. Marino: Yes, Your Honor, we have administrator of regulatory actions.
Warren E. Burger: Just as you do with the bond cancellation, at the end of his -- when he came up for renewal, this kind of conduct would certainly be a factor to be considered in the renewal of the license, would it not?
Joseph A. Marino: Yes, Your Honor.
William H. Rehnquist: Well, Mr. Marino, doesn't the Commission consider any number of factors at the time of license renewal that very likely the government couldn't prosecute a station for criminally?
Joseph A. Marino: Yes, Your Honor under the public interest standard it would have to be not, one violation might not rise to the level of justifying some action at renewal but yes it would.
William H. Rehnquist: Well, why doesn't the Commission justify this particular rule under the public interest standard as a definition of the public interest standard?
Joseph A. Marino: Your Honor, the Commission has been given at least, there are at least 3 sections in the Communications Act, they are all -- in which Congress has asked the Commission to enforce 1464 by administrative actions and it feels that in a situation where we are reaching a type, at least words that since there was the prohibition, the indecency prohibition that was the way to reach and try to give us some concrete meaning. In response to Justice Stevens' question, we do refer cases to the justice department for fast fusion of CB operators and I think that's really the only -- that's the only area that I know of in which there have been any recent convictions for violating 1464. I think there were two cases arising in the Seventh Circuit, on which I know you were on those panels where those prosecutions were appealed.
Harry A. Blackmun: Well, we were -- Mr. Cleveland's response to Justice Stevens point.
John Paul Stevens: But I am still, I am sorry I didn't mean to -- I am still not completely clear on whether the Commission takes the position, at the same statutory meeting, can have the different same statutory words have a different meaning in a civil proceeding for cancellation or whatever it might it be and also -- than it has an organic member proceeding. In other words can the word “indecent” have a broader meaning, in one proceeding, it has another one in --
Joseph A. Marino: As Justice Stevens has pointed out, we have not only be in the decency prohibition --
John Paul Stevens: I understand the public interest theory, but to the extent that you rely on the criminal statute do you say that word has different meaning depending on the kind of proceeding that is brought to enforce that statute?
Joseph A. Marino: I guess we rely on more of a criminal statue. We rely on the criminal --
John Paul Stevens: But to the extent that you rely on that statute do you contend that the same word has two different meanings depending on the nature of the proceeding that's brought?
Joseph A. Marino: I don't think we could because Congress wrote the word and all we are trying to do Your Honor is give some limiting construction to it.
Warren E. Burger: But you are not confined to that statute on a renewal of the license, are you by any means?
Joseph A. Marino: We are not Your Honor. We have the public interest standard, you are absolutely correct. The Commission theory --
Warren E. Burger: The same conduct, the same words whether they were ultimately found to be criminal or non-criminal might constitute a basis for not renewing a license, might they not?
Joseph A. Marino: The public interest standard would have to be -- the Commission would have to make as you pointed out in United Church of Christ, the Commission has to make a positive finding of renewal of this application is in the public interest –-
Warren E. Burger: It's in the public interest.
Joseph A. Marino: And that finding could not be made in a situation where there is --
Warren E. Burger: And while it could not be a criminal conduct for a licensee to have one sided programs on racial or political matters, that might be a ground for refusing to renew their license and it's clearly held up to now by the courts that have reached it, and so --
Joseph A. Marino: So that the Commission could have reached it under the public interest standard and I think it did rely on the public interest standard in encouraging the wider use of radio and the pubic interest but it felt that since that specific probation has been in the statute and we tried to give some concrete meaning to within and limit it as much as possible in the light of this Court's opinions in the person and --
Potter Stewart: That isn't -- you are now talking about 18 U.S.C., Section 1464?
Joseph A. Marino: Yes, Your Honor.
Potter Stewart: That's really, that's the issue in this case, isn't it?
Joseph A. Marino: It's 18 U.S.C., 1464, but it's also in the context of Communications Act as I --
Potter Stewart: Yes I understand that but it's the meaning of Section 1464 that's at issue here and Commission's power?
Joseph A. Marino: Yes as the Commission can use it for regulatory --
Potter Stewart: Under the statutes that incorporate by reference that criminal statute.
Joseph A. Marino: Yes as it uses that prohibition for regulatory activities.
Potter Stewart: All right.
Joseph A. Marino: Thank you, Your Honor.
Warren E. Burger: Very well Mr. Marino. Mr. Plotkin?
Harry M. Plotkin: Mr. Chief Justice may it please the Court. I would like to place this case just a little bit into proper perspective so that we will know what we're talking about because we are talking about a criminal statue. This case very briefly involves a program on the commercial educational station in New York with a limited audience which was a discussion program that was involved on this particular day. It's a regular program on this particular day. The program was devoted to discussion of contemporary attitude with --
Warren E. Burger: I didn't get your characterization of the station, what kind of a station?
Harry M. Plotkin: It's a non-commercial educational station, that means it's a station licensed for a non-profit organization, none whose activities cane be -- there can be no commercials on it, and it's programs of an educational nature, it's like WETA here in Washington, here the same type of station.
William H. Rehnquist: Almost. [Attempt to Laughter]
Harry M. Plotkin: If it's a little high probably I would describe -- I have described in the morphology rather than the function I think, but in any event this was a discussion program and that day the discussion was devoted to contemporary language and as part of the program, the moderator took questions, answered questions and then played this five minute segment of a record by George Carlin called Occupation Foole and the particular selection was filthy words and it's a twelve minute dialogue. Before the dialogue was put on there was an announcement that some of the words on this program may be of a delicate and offensive nature and those who might be offended by it, might tune out for 15 minutes and come back at the end of the program.
Warren E. Burger: You think that leads young people to turn off the program or is that a general?
Harry M. Plotkin: No, it might be an invitation.
Warren E. Burger: Was that intended to be a come on to be sure that they'll listen.
Harry M. Plotkin: It's awfully hard to know both in advertising and in general. This type might be invitational rather than the contrary. I think on this type of station it is not because -- this is not a type of station that's devoted to commercial enterprises. This was not a pandering program. It's not a titling program, it's a station that does devote itself to the unusual program, to the highly controversial program, to a wide variety of programming. And while on other stations this type of ad might be a come on, in this type of station I don't think this is the intention, but I don't think we're dealing with subjective matters, I think we're dealing with objective matters.
Thurgood Marshall: And of course, the child ((Inaudible) knows what kind of station --
Harry M. Plotkin: Oh, yes, the child was sitting with his father and presumably --
Thurgood Marshall: No, I say the average child knows that this is educational station which has a broad range of programs, all – how in the world could a child know that?
Harry M. Plotkin: How could he know it is education?
Thurgood Marshall: Yes.
Harry M. Plotkin: This particular child, we know very little about him, we only know about his father who sent in a complaint, but in any event he sends in a complaint and Pacifica Foundation answered that this was the work of social ((Inaudible) and that this was intended to have a discussion of the whole subject. The FCC then adopted a memorandum opinion and order. They adopted a memorandum opinion and order as part of an overall proceedings, where the commissioner responds to complaints from Congress and pressure from other groups was addressing several different subjects; violence, sex related programs, and obscene and indecent language, and very interestingly they talked at great length about violent program and they are talking about television as well as radio. They are talking about violent program, they are talking, about sexually oriented programs and very interestingly the commission says that while they may be social harm even -- some of these things, that nothing we can do about it, because this is a very delicate area of our First Amendment and therefore this is the side of thing, we leave to the station's good judgment, to their editorial discretionary judgment, but when it comes to obscenity or indecency it's a different subject, because here we have a statute, a specific criminal statute, 18 U.S.C., 1464 and this statute says, you can do something about obscenity, indecency or profanity that you can't do with respect to violence or sex oriented material and it's important to look at the statute. The statute does, is not part of the Communications Act, but it does forbid the utterance of indecent, obscene or profane language over radio, whether it's radio, television CB any other type of radio communication and the Commission is given specific authority to enforce it either by revoking a license by issuing a cease and desist order or by levying a fine. Here they didn't do any of those three things. Here they issued the general declaration which says, that we find that these types of words particularly when children are likely to be in the audience are indecent because they refer it in a patently offensive manner to sexual excretory activities or organs and that therefore they should be banned during that period and that they cannot be redeemed by context even though they have literary, artistic or scientific value, they are banned par se. They do want to say --
Warren E. Burger: Are you arguing now, that this has literary or artistic value?
Harry M. Plotkin: As a matter of fact -- in the overall context yes it was, yes. The words themselves may not, but in the overall context, yes Your Honor.
Warren E. Burger: This is educational in your view?
Harry M. Plotkin: The question is to whether it's educational or not was not involved in this case. As to whether it has artistic, literary, scientific value yes. Even Mr. Commissioner Robinson who concurred in the case on the very narrow point, said that if he had to judge upon whether it had artistic, literary or scientific value said, he would come down and say that it did have it, but he agreed with the commissioner that you don't look at context when children are likely to be in the audience.
Thurgood Marshall: I'm not an expert but if that's artistic deliverably –-
Harry M. Plotkin: Pardon?
Thurgood Marshall: If that is artistic deliverably.
Harry M. Plotkin: Well, I think the use of words is a very difficult matter and obviously some people use words in some connection, other people use them in other connection. I do want to address myself to the statue because we are talking about the criminal statute and 1860 – and the -- this Court had previously held when the commissioner had attempted to adopt rules and regulations related to a lot of the -- which also was a criminal statute where the commissioner had the same authority, this Court in the Federal Communications Commission against ABC which is at the 357 U.S. specifically held, that the Commission cannot interpret the words of a criminal statute when applying it in it's regulatory aspect, any differently than a court would and this Court specifically overturned rules and regulations of the Commission which attempted to define consideration for the purpose of a lottery as being different from what it was in a criminal law. Here we have a statute that uses indecent, obscene, indecent or profane, exactly the same type for words that are used in 18 U.S.C., 1461 which has been before this Court in the Hamling case and this Court has specifically held that as a matter of statutory construction, that when those words are used and the word indecent filthy, vile and obscene must mean the same as obscene and although satisfy the dual case of avoiding vagueness under the Due Process Clause and must as a whole appeal to prurient interest and must be without any literary, artistic, social or scientific value.
William H. Rehnquist: To say hell, may be a little bit of an over statement, may it not, since we did contire -- and confront the entire section by section of the statute in that opinion?
Harry M. Plotkin: No I have the same problem as my predecessor here, since you wrote the opinion Your Honor, but you see we now hope – you can say we now construe it as to avoid the problem. I think that's the strongest language to a third person as possible to say. I'm not saying that no other conclusion was possible, but the language, is very strong that in order save the statute it was so construed.
William H. Rehnquist: And there is no doubt that the words are there in the opinion, I think my equivalent, I mean the equivalent is to – for you to describe it as a holding since a holding is presumably the application of the law to the particular set of facts before the Court?
Harry M. Plotkin: Well, I think that's right and technically that was 1461 there and this is 1464 but the words in the statute are the same, the medium is the same. We have a First Amendment medium here, just as we do there, and it seems to me that not only do we have a First Amendment medium under the First Amendment, for Section 326 of the Communications Acts specifically says, that the Commission shall have no power of censorship. Now this is an entirely different thing from the farness doctrine or lack of balance where because this is a medium where scarcity is a factor, the Court has said, that in order to make sure that the medium is made available to a maximum number of people, we won't pose certain duties upon broadcast stations to make sure that all can use it. But that's an entirely different thing from the government coming in and saying, that you are forbidden to do something and in the Red Lion case, which Mr. Justice White authored, you made that very point, whereas the fairness doctrine and the personal tech doctrine might be sustained because it's expanding the medium, had it's real caveats and entirely different question would be presented if the government here were trying to suppress speech and that's exactly what they are doing here, they are trying to suppress speech. For trying to suppress speech, they must be able to past the same test here, as they do in any other First Amendment need. The fact that this is radio does not make a difference.
William H. Rehnquist: Well, now you said the question was reserved in Red Lion as it certainly was, that doesn't necessarily mean that in the case of regulated air waves they have to pass the same test as they would if they sought to impose this test on a newspaper though?
Harry M. Plotkin: I think 326 does mean that Your Honor. I think not only the First Amendment but I think Congress is saying that in Section 326 when it says, the Commission shall have no power of censorship. When it comes to suppression, I think the same test is applicable to radio and television as it is applicable to a newspaper.
William H. Rehnquist: Well, then you say literally the FCC can never tell, any station that it may not put out any particular message?
Harry M. Plotkin: I say that they cannot tell a radio or television station that they cannot suppress what a radio or television station can do anymore than they can, any other --
Byron R. White: You mean like ads?
Harry M. Plotkin: I think now that ads have a certain amount of – number of First Amendment protections, I think radio and television ads would have the same protection as newspaper ads. I'm not --
Byron R. White: Basically, because of 326?
Harry M. Plotkin: I think because the 326 and probably because of the First Amendment, I think --
William J. Brennan, Jr.: We have to reach that if you are right under 326?
Harry M. Plotkin: Mr. Justice Tim in the court below did not reach the constitution, he reached 326. I think it can be decided on 326. I'm not -- I think 326, as First Amendment over toned, but I don't think it's necessary to do it because the Congress has said that so far as the Commission is concerned when it comes to area of suppression, they cannot suppress this anymore than any other medium can be suppressed.
William H. Rehnquist: Well, supposing under your definition of censorship, that a state should decide that for an hour, it would put on a record consisting of one four letter word repeated over and over again, for the hour. No one would make any claim that it had any coherent message, the person spending the -- simply liked it that way. Under your definition, would the FCC be powerless because of the censorship statute to effectuate that --
Harry M. Plotkin: I think that would be powerless to tell them to stop doing it. I would have the same problem in response your hypothetical question, if a station did nothing to say but played the musicals round and round all day. It's not because of the content, but because a station is required to operate in the public interest and if they -- one of the doctrines that the Commission has announced in the -- if you don't have a well rounded program and if you devote too much of your programming to one aspect and neglect other parts of your programming, you are not operating in the public interest, but because of particular words are bad, not because particular words have a particular taboo. Here the Commission is saying, that just because you use these seven words, no matter what contents, if you put on a forum where people came in and discussed a live subject, a controversial issue, and some of the people came from the time the culture that used these kinds of words as part of their discussion particularly in anger and heat, the Commission would say, that if you did that during the afternoon, that this would be a violation of the criminal courts, to file as a commission you can see it, and would also would be ground for revoking our lives. I don't think the Commission has that authority.
Harry A. Blackmun: Can you justify the co-existence of 1464 and in 326?
Harry M. Plotkin: Yes, I can to same to extent that I can justify the co-existence of 1461 in the First Amendment, if it's given the same interpretation. This Court has held that 1464 is no different than 1461. If it is constitutional for a statute to say that obscene material cannot be --
Harry A. Blackmun: Moving away from the Constitution, I'm speaking just on the statute because –-
Harry M. Plotkin: Yes, but I don't think 3 –-
Harry A. Blackmun: You've taken the position just now that 326 was the anti censorship statue meant what it said, and what posture then is left to 1464?
Harry M. Plotkin: I think 326 have to be read in the same light as the First Amendment when they said, no censorship. They said, no censorship for the material is constitutionally protected. I do not think that the Commission by 326 has less power than the government does, say against a newspaper, if they have obscene material, if you can prevent obscene material under 1461.
Warren E. Burger: We'll resume there at 10 o'clock in the morning.